FILED
                            NOT FOR PUBLICATION                              JUL 18 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10306

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00339-PGR

  v.
                                                  MEMORANDUM *
RONALDO ADOLFO MENDEZ-
MARTINEZ, a.k.a. Carlos Alberto
Gutierrez, a.k.a. Felipe Lopez, a.k.a.
Phillip S. Lopez, a.k.a. Ronald Adolfo
Mendez-Martinez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ronaldo Adolfo Mendez-Martinez appeals from his guilty-plea conviction

and the 52-month sentence for illegal re-entry after deportation, in violation of 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Mendez-

Martinez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      In light of this court’s recent decision in Reina-Rodriguez v. United States, --

F.3d --, 2011 WL 2465462 (June 22, 2011), we remand to the district court so that,

using judicially noticeable documents, the district court can apply a modified

categorical approach in determining whether Mendez-Martinez was necessarily

convicted of or pleaded guilty to a drug trafficking offense with respect to his

conviction under Ariz. Rev. Stat. § 13-3405. Shepard v. United States, 544 U.S.

13, 16 (2005); Taylor v. United States, 495 U.S. 575, 602 (1990).

      The motion of Alex D. Gonzalez, 2300 W. Ray Road, Suite 1, Chandler, AZ

85224, to withdraw as counsel is GRANTED. The district court is instructed to

appoint new counsel.

      VACATED and REMANDED.




                                           2                                     10-10306